internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 3-plr-108349-99 date date distributing controlled state x a b c business a business b dear this letter replies to a request for rulings dated date on the federal_income_tax consequences of a proposed transaction concerning sec_355 of the internal_revenue_code we received additional information in letters dated may and august the information submitted for consideration is summarized below plr-108349-99 distributing is a state x company whose stock is held by members_of_a_family a b and c distributing conducts business a on the accrual_method of accounting it owns all of the stock of controlled with which it files a consolidated federal_income_tax return controlled is also a state x corporation which uses the accrual_method of accounting it engages in business b we have received financial information indicating that distributing’s business a and controlled’s business b have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years b is more interested in managing business a which is conducted by distributing while a and c are more interested in managing business b which is carried on by controlled accordingly the following transaction has been proposed i distributing will distribute all of the controlled stock to a and c in exchange for all of their distributing stock the taxpayer has made the following representations in connection with the proposed transaction a b c d e the fair_market_value of the controlled stock received by a and c approximately equals the fair_market_value of the distributing stock to be surrendered by them in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing and controlled are representative of each corporation's present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of the a and b businesses independently and with its separate employees the distribution of stock of controlled is being carried out for the following corporate business_purpose to allow the shareholders to focus their attentions on the business which interests them most the distribution of the stock of plr-108349-99 f g h i j k l m n controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business no assets of distributing are being transferred to controlled and no liabilities are being assumed by controlled as part of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock payments made in connection with all continuing transactions between distributing and controlled if any will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing's excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled plr-108349-99 based solely on the information submitted and the representations set forth above we hold as follows neither a nor c will recognize gain_or_loss and no amount will be included in the income of a or c upon the receipt of the controlled stock in exchange for all of their distributing stock as described above sec_355 distributing will not recognize gain_or_loss upon the distribution of all of its controlled stock sec_355 a and c ‘s basis in their controlled stock will in each instance equal their aggregate basis in the distributing stock surrendered in the exchange sec_358 the holding_period of the controlled stock received by a and c will include the holding_period of the distributing stock surrendered in the exchange provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 proper allocation of and adjustments to earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 of the income_tax regulations we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer's federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated we have sent a copy of this letter to the taxpayer as designated on the power_of_attorney on file in this office sincerely yours plr-108349-99 assistant chief_counsel corporate by ken cohen senior technician reviewer branch
